Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Destination XL Group, Inc.: We consent to the incorporation by reference in the registration statements (Nos. 333-118966 and 333-90742) on Form S-3 and (Nos. 333-194627, 333-170764, 333-170708, 333-164618, 333-163245, and 333-136890) on Form S-8 of Destination XL Group, Inc. of our reports dated March 18, 2016, with respect to the consolidated balance sheets of Destination XL Group, Inc. and subsidiaries as of January 30, 2016 and January 31, 2015, and the related consolidated statements of operations, comprehensive income (loss), changes in stockholders' equity, and cash flows for each of the years in the three-year period ended January 30, 2016, and the effectiveness of internal control over financial reporting as of January 30, 2016, which reports appear in the January 30, 2016 annual report on Form 10-K of Destination XL Group, Inc. /s/ KPMG LLP Boston, Massachusetts
